Title: James Madison to Thomas L. McKenney, 3 January 1831
From: Madison, James
To: McKenney, Thomas L.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany 3. 1831
                            
                        
                        
                        Mrs. Madison has just handed me her answer to your letter. I find it leaves me nothing to add. But I cannot
                            inclose it without repeating the return of the kind sentiments you continue to entertain towards us: and our best wishes
                            for your prosperity, especially that it may be advanced by the success of the interesting & attractive Work you
                            have in hand. With these wishes I pray you to accept my friendly salutations.
                        
                            
                                
                            
                        
                    